EXAMINER'S AMENDMENT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art neither taught nor suggested a LED module comprising the white light devices set comprises a first color temperature white light device and a second color temperature white light device which color temperature is lower than that of the first one, and the color light devices set comprises a red light device, a green light device and a blue light device; and the red light device, green light device and the blue light device are aligned with each other in a longitudinal direction, while the first color temperature white light device and the second color temperature white light device are orientated in a direction perpendicular to orientation of either one of the red light device, green light device and the blue light device, and are respectively disposed to a left and right side of the color light devices set of the red light device, green light device and the blue light device, in order to uniform lighting performance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        9/8/21